Citation Nr: 0410599	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  98-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to an effective date earlier than March 7, 1995 for an 
award of Dependency and Indemnity Compensation (DIC) benefits 
based entitlement under 38 U.S.C.A. § 1151.  


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
January 1946, and he died in December 1984. The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
June 1997 rating decision of the Department of Veterans Affairs 
(VA) Nashville Regional Office (RO) which awarded DIC benefits, 
effective March 7, 1995, based on s 38 U.S.C.A. § 1151.  

By March 2000 decision, the Board denied an effective date earlier 
than March 7, 1995 for the award of DIC benefits.  The appellant 
appealed that determination to the U.S. Court of Appeals for 
Veterans Claims (the Court).  While the matter was pending before 
the Court, the VA Office of General Counsel, on behalf of the 
Secretary, and the appellant's attorney filed a Joint Motion to 
Remand the Board's decision.  The purpose of the remand was for 
the Board to acquire additional records and information from the 
Social Security Administration (SSA) and for the Board to obtain 
VA medical treatment records from the Syracuse, New York, VA 
Medical Center (VAMC).  The Court granted the motion by January 
12, 2001 order.  In its current status, this case returns to the 
Board following completion of development made pursuant to its May 
2001 remand.  

The appellant provided testimony at two Board hearings.  The 
former hearing was a Travel Board hearing conducted at the RO in 
January 2000.  The latter was a Central Office Hearing, presided 
over by the subscribed Veterans Law Judge in September 2003.  A 
private attorney, Keith D. Snyder, originally represented the 
appellant.  In July 2003, this individual withdrew his 
representation.  The appellant proceeded with her Central Office 
Hearing without representation, and to date, has not selected 
another representative.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2. The veteran died in December 1984, and the appellant's initial 
application for DIC benefits was received at the RO on March 7, 
1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 7, 1995 for 
the award of DIC benefits have not been met. 38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.150, 3.153, 3.155, 3.201, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claim Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  

VA must notify the claimant of evidence and information necessary 
to substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant 
was notified of the information necessary to substantiate her 
claim by means of the discussion in the June 1997 and subsequent 
rating decisions, the July 1998 statement of the case, a May 2001 
Board remand and the February 2003 statement of the case.  

VA attempted to inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In a letter 
dated in July 2001 the RO asked her to specify where the veteran 
had received treatment and solicited releases to obtain his 
private records.  The RO also informed the appellant that it would 
request these records. 

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the veteran's available service medical records.  
The RO also obtained the veteran's VA and private treatment 
records from the medical providers identified by the appellant.  
Furthermore, beginning in November 1998, the RO made numerous 
attempts to obtain information from the Social Security 
Administration (SSA).  In addition, the appellant was afforded the 
opportunity to provide testimony at Board hearings, conducted in 
January 2000 and September 2003.  

The United States Court of Appeals for Veteran Claims' (Court) in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In the appellant's case, as noted above, 
the RO issued the initial rating decision in June 1997, prior to 
the enactment of VCAA, the notice of which was issued initially in 
the May 2001 Board remand.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  In this case, the appellant was 
notified of the VCAA by virtue of the Board's remand.  Additional 
development was accomplished on behalf of her claim in consequence 
thereof, and she was afforded additional opportunity to submit 
more evidence.  Thereafter, her claim was reviewed in the February 
2003 supplemental statement of the case after the efforts to 
develop her claim had been exhausted.   

In addition, the Court in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not specifically contain the "fourth element," 
the Board finds that the appellant was invited to submit 
additional evidence in the May 2001 Board remand and the July 2001 
letter.  Moreover, the appellant was afforded to opportunity to 
provide testimony at two Board hearings.  At that latter hearing, 
the appellant was invited to submit additional evidence.  
Nevertheless, the appellant has not identified any additional 
evidence that has not been made a part of her record.  
Consequently, the Board finds that deciding the issue on appeal 
will not be prejudicial to the appellant.  

I. Factual Background

The veteran died in December 1984 at the VA Medical Center in 
Syracuse, New York.  His certificate of death discloses that the 
immediate cause of death was cardiorespiratory failure due to 
renal failure and coronary artery disease.  Diabetes mellitus was 
identified as another condition causing death.  

The RO received notification of the veteran's death on December 
11, 1984.  By December 18, 1994 letter, the RO advised the 
appellant that she was eligible to apply for DIC and/or death 
pension benefits.  The correspondence reflects that the RO 
enclosed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation or Death Pension by a Widow or Child, and 
advised her of the importance of returning the completed 
application within one year.  

Later that month, an application for a U.S. flag for burial 
purposes was received at the RO, and in February 1985, an 
application for burial benefits under Chapter 23 of the U.S. Code 
was submitted.  The appellant did not file a claim for DIC until 
March 7, 1995.  On her application, she claimed that the veteran's 
death was due to his military service.  

By a March 1995 rating decision, the RO denied service connection 
for the cause of the veteran's death on the basis that none of the 
disabilities from which he died were shown to have been incurred 
in service.  In September 1995, the appellant disagreed with the 
RO determination, arguing that the veteran's death was the result 
of treatment furnished at the Syracuse VA Medical Center.  

The RO thereafter obtained a medical opinion from a VA physician 
to the effect that it was at least as likely as not that the 
veteran's right leg infection in November 1984 contributed 
significantly to his death.  By a June 1997 rating decision, the 
RO awarded DIC benefits based on the provisions of 38 U.S.C.A. § 
1151.  The effective date of the award was March 7, 1995, the date 
of receipt of the appellant's claim.  

In an October 1997 statement, appellant disagreed with the 
effective date of the award of DIC, claiming that she was entitled 
to an effective date of December 1984, the date of the veteran's 
death.  In support of her contention, she indicated "I made a 
request at Syracuse VA Medical Center at the time of my husband's 
death in December 1984."  In addition, in a January 1998 letter, 
the appellant wrote to her congressional representative, stating 
that upon her husband's death in December 1984, she had "filed a 
wrongful death case" with VA.  She stated that she had "kept this 
up for many years" and, as such, felt that the effective date of 
her award should be December 1984.

At a November 1998 conference with a Decision Review Officer, the 
appellant indicated that she was unsure whether she had filed a 
claim for widow's benefits with SSA, following the veteran's 
death.  She requested that the RO obtain that information from 
SSA.  

The record reveals that the RO thereafter attempted on several 
occasions to obtain this information from SSA.  After at least 
three unanswered letters and a number of telephone calls, by 
August 1999 letter, SSA responded that the appellant had become 
"entitled to" spouse's benefits in April 1980 and widow's benefits 
in December 1984.  Thereafter, clarification of this information 
by telephonic contact with an official at SSA was obtained.  
August 1999 reports of contact and an August 1999 Certification of 
Contents of Documents or Records, SSA Form 704, indicate 
collectively that, as the veteran was in receipt of SSA disability 
benefits prior to his death and the appellant was also receiving 
spouse benefits, after his death in December 1984, all she would 
have to do would be to call SSA and her spouse benefits would be 
automatically "changed over" to widow's benefits without any proof 
of death since they simply pay the greater benefit and not both. 
It was further indicated that SSA has eliminated almost all actual 
paperwork applications, and that, in any event, any paperwork 
received is destroyed after 5 years.

In January 2000, the appellant testified at a Travel Board hearing 
at the RO that her March 1995 application for DIC benefits was a 
"follow-up" claim.  She explained that after her husband's death 
in December 1984, she had filed a claim for VA benefits with the 
help of a VA employee in Syracuse, New York.  She indicated that 
she heard nothing about her claim so she "just kept working on to 
try to get something established," including follow-up letters and 
telephone calls.  She indicated that she had no documentation of 
this, as she had left all of her important papers with her 
daughter, whose house had recently burned down.  She also 
indicated that she had spoken with the VA employee with whom she 
filed her original claim, but was told that he "didn't have 
anything." The appellant emphasized that she filed lots of 
paperwork when she filed her application for burial benefits in 
December 1984; she indicated that she filed her application for 
DIC benefits at that time.  

A notarized statement, dated in January 2000 was received from the 
appellant's daughter to the effect that the appellant's papers 
related to her VA claim and other important documents were 
destroyed in a house fire in April 1994.  

A May 2001 report of contact (VA Form 119) shows that the RO 
contacted an individual at the SSA office in Nashville who 
estimated that the veteran had applied for SSA benefits on two 
occasions, once in January 1992 and another time in July 1993.  
The estimated dates of filing were based on the dates that the 
claims were decided.  

Statements from SSA, dated in September 2001, disclose the 
information that the veteran and appellant were receiving SSA 
benefits from April 1984.  A March 2002 statement shows that:

"Claimant was receiving benefits prior to the numberholder's death 
as a mother with child in care.  Automatic conversion happened in 
12-84 to survivor's benefits and again in 09-98 when she turned 
60, to widow's benefits.  All of these conversions happened 
without actual applications being filed.  These occurred because 
she was receiving regular monthly benefits on his record at the 
time of his death, she continued to have children in her care 
after his death and she did not marry again prior to age 60."  

The appellant and her witness provided testimony at a Central 
Office hearing conducted in September 2003.  At that time, the 
appellant in essence restated her belief of her entitlement to an 
earlier effective date.  

II. Law and Regulations

If a claimant files an application for DIC benefits within one 
year after the veteran's death, then the effective date is the 
first day of the month in which the veteran died. 38 U.S.C. § 
5110(d)(1). If no such application is filed or could be construed 
to have been filed within one year after the veteran's death, then 
the effective date will be the date of receipt of the claim. 38 
U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).

III. Analysis

In this case, the appellant contends that she filed a claim for 
DIC benefits shortly after the veteran's death in December 1984, 
at the same time she filed her application for burial benefits.  
The Board has carefully reviewed the claims folder, but finds no 
indication that any claim for DIC benefits was received prior to 
March 7, 1995.  As set forth above, the record does reflect 
receipt of an application for a U.S. flag for burial purposes in 
December 1984 and an application for burial benefits in February 
1985; however, nowhere on these applications did the appellant 
indicate that she was filing for DIC.  Consequently, there is no 
basis for a finding that the applications for a U.S. flag and 
burial benefits filed in December 1984 and February 1985, 
respectively, constituted informal claims for DIC benefits so as 
to relate the effective date of the eventual DIC award to the 
appellant back to that time period. 38 C.F.R. § 3.155. 

Moreover, the Board observes that in Shields v. Brown, 8 Vet. App. 
346 (1995), the Court held that an application for burial benefits 
was not in and of itself an application for DIC benefits.  In that 
case, the Court indicated that an application for burial benefits 
"may not be construed as an informal claim for DIC benefits" 
pursuant to 38 C.F.R. § 3.155, because the appellant did not 
identify DIC benefits as among the benefits being sought.  In view 
of the foregoing, the Board finds that the December 1984 
application for a U.S. flag and the February 1985 application for 
burial benefits do not constitute formal or informal claims for 
DIC benefits.  

Also, it is noted that, by regulation, once notice of the death of 
a veteran is received, in some cases VA is charged with the duty 
to furnish an appropriate application form for DIC benefits to any 
dependent of a veteran who has apparent entitlement. 38 C.F.R. § 
3.150(b).  Yet, when death is due to VA hospital treatment, 
training, medical or surgical treatment, or examination, a 
specific application for benefits will not be initiated.  38 
C.F.R. § 3.150(c).

In this case, the record reflects that on notification of the 
veteran's death, the RO did provide the appellant with VA Form 21-
534, Application for Dependency and Indemnity Compensation or 
Death Pension by a Widow or Child.  However, there is no 
indication in the documentary evidence of record that she returned 
it prior to March 7, 1995.  Thus, section 3.150 does not provide a 
basis on which to grant an earlier effective date.  

The provisions of 38 C.F.R. § 3.153 which provide that certain 
claims filed with SSA will be considered claims for death benefits 
for VA purposes.  38 U.S.C.A. § 5105; 38 C.F.R. § 3.153.  Such a 
claim is considered to have been received by VA on the date of 
receipt by SSA. Id.; 38 C.F.R. § 3.201. However, as noted above, 
the appellant is not shown to have filed a claim for widow's 
benefits with SSA following the veteran's death.  Thus, the above 
legal authority does not provide a basis on which to assign an 
earlier effective date in this case.

The Board has also considered the assertions of the appellant that 
she did, in fact, file an application for DIC benefits shortly 
after her husband's death in December 1984, and that she 
thereafter "just kept working on to try to get something 
established," apparently for 10 years thereafter.  As set forth 
above, however, the record shows no indication that either an 
application for DIC benefits or any follow-up was received at the 
RO prior to March 7, 1995.  

In view of the foregoing, the preponderance of the evidence does 
no establish that a claim for DIC benefits was filed prior to 
March 7, 1995.  Accordingly, an earlier effective dated is not 
warranted.  


ORDER

An effective earlier than March 7, 1995 for an award of DIC 
benefits, based on the provisions of 38 U.S.C.A. § 1151, is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



